DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 1 and 11 under 35 USC 103(a), Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant argues, see page 6, the second paragraph of “The Rejection of Claims Under §102”:
The Office Action points to Alexopoulos, Paragraph [0033] as disclosing: “deriving angular information as a function of the antenna configuration.” Such paragraph describes that an angle between the object and the radar system may be detected. There is no teaching that angular information is derived “as a function of the antenna configuration” as claimed.
Examiner respectfully disagrees. Paragraph [0033] teaches the location information includes angle between the object and the radar system as Applicant conceded above. The Office Action further pointed [0035] in addition to [0033] such that the paragraph [0035] teaches the radar system determines the location information (which includes angle information as [0033] recites) in a variety of ways in a variety of frequency bands. [0035] recites the radar devices (antennas) 1-R may operate in different frequency band for different applications, thus the angle 
Applicant further argues, see pages 6-7, the second paragraph of “The Rejection of Claims Under §102”:
The Office Action indicated with respect to prior pending claim 3, that Alexopoulos disclosed pairs of Rx antennas 1-R in Fig. 2, and also referenced Figs. 4A and 4B. No paragraphs of Alexopoulos were cited in the rejection. Alexopoulos, Fig. 2 show's multiple Rx antennas. Note that there are dots in Fig. 2 between RX antenna 1 and RX antenna R implying more than two antennas. Even if one were to assume there are only two antennas, there is no indication that angular information is derived from pairs of antennas in Alexopoulos. Neither Fig. 2 or Figs. 4A and 4B disclose that angular information is derived from pairs of antennas. Paragraph [0054] of Alexopoulos describes pluralities of antennas in Fig. 2, not pairs.
Examiner respectfully disagrees. Fig. 2 shows RX antennas 1 to R. The rejection of claim 1 quoted paragraph [0033] teaches the location information including angle is detected by the radar system, i.e. the RX antennas 1 to R. It is known that in order to determine the angle information, two antennas are needed with a known distance. Paragraph [0048] further teaches this explicitly such that two radar devices 1-R at a known distance apart provide control signals that reveal the angle of arrival of the inbound signal 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5, 11-14, 21, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 11, 21 and 25 recite the limitation "log-periodic type".  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
A log-periodic antenna typically refers to a multi-element, directional antenna designed to operate over a wide band of frequencies. Therefore, for the examination on the merit, the term “log-periodic type patch antenna” will be interpreted as “log-periodic patch antenna” being an antenna comprising multiple patches designed to operate over a wide band of frequencies. 
Claims 3-5 and 21 are rejected due to their dependencies to claim 2 above.
Claims 12-14 and 25 are rejected due to their dependencies to claim 11 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14, 19-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grau Besoli (US 2012/0112953 A1).
Regarding claim 1, Grau Besoli a method comprising: 
transmitting radar signals from a radar system (Fig. 1,[0031], antennas, [0007]) located in an environment having reflective surfaces (Fig. 1, scanning area 20, [0031] a room); 
receiving reflected signals via an antenna having multiple pairs of patches ([0007], Fig. 2, RX antennas 1-R); 
deriving angular information as a function of the antenna configuration ([0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands) of the pairs of patches (Fig. 2, RX antennas 1-R, Figs. 4A-D, [0048] the angle of arrival of the inbound radar signal from two radar devices 1-R); and 
[0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands).
Regarding claim 2, all the limitations of claim 1 are taught by Grau Besoli.
Grau Besoli further teaches a method wherein the antenna comprises a log-periodic patch antenna ([0035], variety of frequency bands; [0042] patch, log-periodic).
Regarding claim 3, all the limitations of claim 2 are taught by Grau Besoli.
Grau Besoli further teaches a method wherein the log-periodic type patch antennas have gain patterns configured and oriented so the gain versus angle at least partially overlaps on an axis (Figs. 4C-D, [0072]).
Regarding claim 4, all the limitations of claim 2 are taught by Grau Besoli.
Grau Besoli further teaches a method wherein the angular information is from signal gain received at multiple pairs of patches having gain patterns oriented such that gain versus angle partially overlaps (Figs. 4C-D, [0072]).
Regarding claim 5, all the limitations of claim 4 are taught by Grau Besoli.
Grau Besoli further teaches a method further comprising:
generating a sum of signals received from pairs of patches (Fig. 5, sum inbound signal 48, [0077]-[0078]); 
Fig. 5, difference inbound signal 48, [0077]-[0078]); and 
determining an angle of the detection from the sum and difference signals ( [0077]-[0078], position, elevation).
Regarding claim 10, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.
Regarding claim 11, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 11 is rejected under the same rationale as claim 2 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 20 is rejected under the same rationale as claim 5 above.
Regarding claim 21, all the limitations of claim 2 are taught by Grau Besoli.
[0035], variety of frequency bands; Figs. 4C-D, [0072]).
Regarding claim 25, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 25 is rejected under the same rationale as claim 21 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Hammes (US 2019/0020116 A1).
Regarding claim 22, all the limitations of claim 1 are taught by Grau Besoli.
Grau Besoli further teaches a method wherein the pairs of patch antennas have patches arranged to cause leaky mode effects ([0057] a leaky wave antenna, Figs. 4).
However Grau Besoli does not explicitly teach conductive traces between the patches. 
Hammes teaches an antenna comprising patches and conductive traces between patches (Abstract, a series fed patch configuration).
Hammes, Abstract; Grau Besoli [0057]).
Regarding claim 26, this claim has substantially the same subject matter as that in claim 22. Therefore, claim 26 is rejected under the same rationale as claim 22 above.
Claims 23, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Hammes (US 2019/0020116 A1) as applied to claim 22 above, and further in view of Younis (US 2016/0054440 A1).
Regarding claim 23, all the limitations of claim 22 are taught by Grau Besoli in view of Hammes.
Grau Besoli in view of Hammes does not explicitly teach a method further comprising varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency.
Younis teaches a method comprising varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency ([0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Younis to the teachings of Younis, [0002]-[0003]). 
Regarding claim 24, all the limitations of claim 23 are taught by Grau Besoli in view of Hammes and Younis.
Younis teaches a method wherein deriving the angular information is performed as a function of the angle of maximum radiation for each reflected signal at the varied frequencies ([0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Regarding claim 27, this claim has substantially the same subject matter as that in claim 23. Therefore, claim 27 is rejected under the same rationale as claim 23 above.
Regarding claim 28, this claim has substantially the same subject matter as that in claim 24. Therefore, claim 28 is rejected under the same rationale as claim 24 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844